Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Employment Agreement”) is made on the Execution Date
(as defined below) and effective as of September 6, 2011, between
RES-CARE, INC., a Kentucky corporation (the “Company”), and RODERICK D. (Rick)
PURDY (the “Employee”).

 

RECITALS:

 

WHEREAS, the Company has a need for a Chief Human Resources Officer and Employee
has substantial experience in human resources matters; and

 

WHEREAS, the Company and Employee have reached agreement on the terms and
conditions under which Employee will perform services for the Company.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

 

1.                                       Employment and Term.  The Company
hereby employs the Employee, and the Employee accepts such employment, upon the
terms and conditions herein set forth for an initial term commencing effective
September 6, 2011 (the “Commencement Date”), and ending on December 31, 2015,
subject to earlier termination only in accordance with the express provisions of
this Employment Agreement (“Initial Term”).  This Employment Agreement shall be
automatically extended for successive periods of one (1) year each (the
“Additional Term(s)”) on the same terms and conditions unless not less than
sixty (60) days prior to the last day of the Initial Term or the then effective
Additional Term, as applicable, either the Company or Employee gives written
notice to the other of such party’s intent to not so extend the Term.  The
Initial Term and any effective Additional Terms shall be collectively referred
to as the “Term.”  For purposes of this Employment Agreement, the term
“Execution Date” shall mean the later of (i) the date this Employment Agreement
is signed by the Employee and (ii) the date this Employment Agreement is signed
on behalf of the Company.

 

2.                                       Duties.

 

(a)                                  Employment as Chief Human Resources
Officer.  During the Term, the Employee shall serve as the Chief Human Resources
Officer of the Company and its subsidiaries, with the responsibility for all
human resources and personnel matters for the Company, its subsidiaries and
affiliates, and the responsibility for implementing, improving, monitoring and
directing all human resources functions for the Company, its subsidiaries and
affiliates.  The Employee shall, subject to the supervision and control of the
President and Chief Executive Officer of the Company (“President”), perform such
other duties and exercise such powers over and with regard to the business of
the Company, its subsidiaries, affiliates and their operations as may be
prescribed from time to time by the President, including, without limitation,
serving as an officer and/or director of one or more subsidiaries or affiliates
of the Company, if elected to such positions, without any further salary or
other compensation.  The Employee shall serve as a member of the ResCare
Leadership Team.

 

(b)                                 Time and Effort.  The Employee shall devote
Employee’s best efforts on a full time basis and all of Employee’s business
time, energies and talents exclusively to the business of the Company and to no
other business during the Term; provided, however, that subject to the
restrictions in Section 7 hereof, the Employee may (i) invest Employee’s
personal assets in such form or manner as will not require Employee’s services
in the operation of the affairs of the entities in which such investments are
made and

 

--------------------------------------------------------------------------------


 

(ii) subject to satisfactory performance of the duties described in
Section 2(a) hereof, devote such time as may be reasonably required for Employee
to continue to maintain Employee’s current level of participation in various
civic and charitable activities.

 

(c)                                  Employee Certification of Eligibility.  Not
less frequently than annually and upon the termination of the Employee’s
employment hereunder for any reason other than Employee’s death, the Employee
shall execute and deliver to the President and/or any other authorized officer
designated by the Company a certificate (ResCare Annual Employment
Re-Certification Eligibility Form) confirming, to the best of the Employee’s
knowledge, that the Employee remains eligible for employment with the Company. 
This same certificate will certify that the Employee has complied with
applicable laws, regulations and Company policies regarding the provision of
services to clients and billings to its paying agencies, Company policies on
training, Drug and Alcohol-Free Program, Prohibition of Harassment, Affirmative
Action Equal Employment Opportunity and Violence in the Workplace.  This
statement shall state that the Employee is not aware of any such violation by
other employees, independent contractors, vendors, or other individuals
performing services for the Company and its subsidiaries that they did not
report as appropriate.

 

3.                                       Compensation and Benefits.

 

(a)                                  Base Salary.  The Company shall pay to the
Employee during the Term an annual salary (the “Base Salary”), which initially
shall be $250,000.  The Base Salary shall be due and payable in substantially
equal bi-weekly installments or in such other installments as may be necessary
to comport with the Company’s normal pay periods for all employees.  The Base
Salary may be adjusted from time to time for changes in the Employee’s
responsibilities or for market conditions.

 

(b)                                 Incentive Plan.  During the Term, the
Employee shall be eligible for incentive compensation in accordance with the
Res-Care, Inc. Non-Equity Incentive Plan (the “Incentive Plan”).  Shortly after
the beginning of each calendar year, the Company’s Board of Directors will
establish a target of earnings before taxes, interest, depreciation and
amortization of the Company and its subsidiaries on a consolidated basis,
determined in accordance with generally accepted accounting principles
consistently applied (“EBITDA”), for such calendar year (the “Annual EBITDA
Target”).  In no event shall Employee earn any amount under the Incentive Plan
for any calendar year during the Term unless the actual Company EBITDA for such
calendar year equals or exceeds ninety percent (90%) of the Annual EBITDA Target
for such calendar year.  For all purposes of this Employment Agreement, in
determining the actual EBITDA of the Company and its subsidiaries for each
calendar year, the Executive Compensation Committee of the Board of Directors
(the “Compensation Committee”) may make such good faith adjustments to EBITDA as
it determines in its sole discretion are appropriate to reflect non-recurring or
unusual items, including, without limitation, to give effect on a pro forma
basis to any acquisition of stock or assets of other persons by the Company or a
subsidiary thereof. The amount payable under the Incentive Plan to Employee for
each full calendar year during the Term shall equal the Base Salary actually
paid to the Employee for such calendar year multiplied by the sum of the
Approved Professional Performance Percentage and the Approved Company
Performance Percentage (as determined below) for such calendar year.  The
maximum percentage of the Approved Professional Performance Percentage for
Employee shall be thirty percent (30%) and the maximum percentage of the
Approved Company Performance Percentage shall be seventy percent (70%).  The sum
of the Approved Professional Performance Percentage and the Approved Company
Performance Percentage for each calendar year shall be referred to herein as the
“Incentive Percentage.”  For each calendar year the maximum Incentive Percentage
shall be one hundred percent (100%).

 

(i)                                     Not later than March 15 of each calendar
year, the Compensation Committee shall establish the professional performance
criteria for Employee for such calendar year to be used in calculating the
Approved Professional Performance Percentage.  The professional performance
criteria for Employee for the calendar year 2011 are set forth on Exhibit A
attached hereto.  The Approved Professional Performance Percentage for each
calendar year during the Term shall be equal to (A) thirty percent (30%)
multiplied by (B) the ratio of the number of professional performance criteria
satisfied by Employee for the calendar year to the total number of professional
performance criteria for the calendar year.  However, notwithstanding anything
in

 

2

--------------------------------------------------------------------------------


 

this Employment Agreement to the contrary, the Approved Professional Performance
Percentage shall be zero unless the actual Company EBITDA for the respective
calendar year equals or exceeds ninety percent (90%) of the Annual EBITDA Target
for such calendar year.

 

(ii)                                  If the Company and its subsidiaries meet
or exceed the Annual EBITDA Target for a calendar year, the Approved Company
Performance Percentage for such calendar year shall be seventy percent (70%). 
Notwithstanding anything in this Employment Agreement to the contrary, the
Approved Company Performance Percentage shall be zero unless the actual Company
EBITDA for the respective calendar year equals or exceeds the Annual EBITDA
Target for such calendar year.

 

After any target or percentage described in this paragraph (b) has been
established by the Company’s Board of Directors or Compensation Committee, as
applicable, for any calendar year, such target or percentage shall not be
increased or decreased for such calendar year for purposes of this paragraph
(b) or for purposes of paragraph (c) of this Section 3.  Any annual incentive
earned by the Employee under the Incentive Plan for any calendar year during the
Term shall be paid by the Company in cash to the Employee in the year following
the year for which it is earned, and not later than the later of
(x) seventy-four (74) days after the end of the applicable calendar year or
(y) the date of date of delivery to the Company of the audited consolidated
financial statements of the Company and its subsidiaries for such calendar year,
provided that Employee remains employed through December 31 of the year for
which the incentive bonus is earned.  Any amounts earned by the Employee under
the Incentive Plan shall be hereinafter referred to as the “Incentive Bonus.”

 

(c)                                  Grant of Stock Options.

 

(i)                                     Primary Grant.  As an inducement for the
execution of this Employment Agreement by the Employee, on the date of approval
by the Compensation Committee, which date shall not be more than sixty (60) days
after the Execution Date (the “Grant Date”), the Employee shall be granted
options to purchase seventy-one (71) shares of the Class A common stock, $0.01
par value per share, of Onex Rescare Holdings Corp., a Delaware corporation and
the parent corporation of the Company (“Onex Rescare”).  Such stock options (the
“Primary Options’) shall be granted pursuant to and, to the extent not expressly
inconsistent herewith, governed by the Onex Rescare Holdings Corp. Stock Option
Plan (the “Stock Plan”) and the Nonstatutory Stock Option Agreement in the form
attached hereto as Exhibit B.  Provided the Employee shall continue to be
employed hereunder, twenty percent (20%) of the Primary Options shall vest and
be exercisable on each of the first five (5) anniversaries of the Grant Date
(with such number of shares to be adjusted in accordance with the terms of the
Stock Plan for stock splits, stock dividends, recapitalizations and the like). 
Any Primary Options that shall not be vested at the effective date of
termination of the Employee’s employment hereunder shall expire and any vested
Primary Options shall expire in accordance with the terms of the Stock Plan. 
The Primary Options shall have an exercise price equal to $5,000 per share.

 

(ii)                                  Extra Grant.  As a further inducement for
the execution of this Employment Agreement by the Employee, on the Grant Date,
the Employee shall be granted options to purchase forty-eight (48) shares of the
Class A common stock, $0.01 par value per share, of Onex Rescare.  Such stock
options (the “Extra Options”) shall be granted pursuant to and, to the extent
not expressly inconsistent herewith, governed by the Stock Plan and the
Nonstatutory Stock Option Agreement in the form attached hereto as Exhibit C
(the “Extra Option Agreement”).  All of the Extra Options shall be fully vested
on the Grant Date.  However, the Extra Options may only be exercised to the
extent that the Equity Value Per Share (as defined in the Extra Option
Agreement) at the time of exercise is at least three hundred percent (300%) of
the Equity Value Per Share at the Closing Date (as defined in the Extra Option
Agreement).  The number of Extra Option shares will be adjusted in accordance
with the terms of the Stock Plan for stock splits, stock dividends,
recapitalizations and the like.  Any Extra Options shall expire in accordance
with the terms of the Stock Plan.  The Extra Options shall have an exercise
price equal to $5,000 per share.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Participation in Benefit Plans.  During the
Term, Employee shall be entitled to participate in all employee benefit plans
and programs (including but not limited to paid time off policies, retirement
and profit sharing plans, health insurance, etc.) provided by the Company under
which the Employee is eligible in accordance with the terms of such plans and
programs, subject to all applicable and customary waiting and vesting periods. 
As of the Commencement Date, Employee shall be credited with 200 hours of paid
time off (PTO).  The Company reserves the right to amend, modify or terminate in
their entirety any of such programs and plans.

 

(e)                                  Out-of-Pocket Expenses.  The Company shall
promptly pay the ordinary, necessary and reasonable expenses incurred by the
Employee in the performance of the Employee’s duties hereunder (or if such
expenses are paid directly by the Employee shall promptly reimburse Employee for
such payment), consistent with the reimbursement policies adopted by the Company
from time to time and subject to the prior written approval by the President. 
Any reimbursements made under this Section 3(e) will be paid no later than the
last day of the Employee’s taxable year following the taxable year in which the
expense is incurred.

 

(f)                                    Withholding of Taxes; Income Tax
Treatment.  If, upon the payment of any compensation or benefit to the Employee
under this Employment Agreement (including, without limitation, in connection
with the grant of any stock options or payment of any bonus or benefit), the
Company determines in its discretion that it is required to withhold or provide
for the payment in any manner of taxes, including but not limited to, federal
income or social security taxes, state income taxes or local income taxes, the
Employee agrees that the Company may satisfy such requirement by:

 

(i)                                     withholding an amount necessary to
satisfy such withholding requirement from the Employee’s compensation or
benefit; or

 

(ii)                                  conditioning the payment or transfer of
such compensation or benefit upon the Employee’s payment to the Company of an
amount sufficient to satisfy such withholding requirement.

 

The Employee agrees that Employee will treat all of the amounts payable pursuant
to this Employment Agreement as compensation for income tax purposes.

 

4.                                       Termination.  The Employee’s employment
hereunder may be terminated under this Employment Agreement as follows, subject
to the Employee’s rights pursuant to Section 5 hereof:

 

(a)                                  Death.  The Employee’s employment hereunder
shall terminate upon Employee’s death.

 

(b)                                 Disability.  The Employee’s employment shall
terminate hereunder at the earlier of (i) immediately upon the Company’s
determination (conveyed by a Notice of Termination (as defined in paragraph
(f) of this Section 4)) that the Employee is permanently disabled, and (ii) the
Employee’s absence from Employee’s duties hereunder for 180 days.  “Permanent
disability” for purposes of this Employment Agreement shall mean the onset of a
physical or mental disability which prevents the Employee from performing the
essential functions of the Employee’s duties hereunder, which is expected to
continue for 180 days or more, subject to any reasonable accommodation required
by state and/or federal disability anti-discrimination laws, including, but not
limited to, the Americans With Disabilities Act of 1990, as amended.

 

(c)                                  Cause.  The Company may terminate the
Employee’s employment hereunder for Cause.  For purposes of this Employment
Agreement, the Company shall have “Cause” to terminate the Employee’s employment
because of the Employee’s personal dishonesty, intentional misconduct, breach of
fiduciary duty involving personal profit, failure to perform Employee’s duties
hereunder, conviction of, or plea of nolo contendere to, any law, rule or
regulation (other than traffic violations or similar offenses) or breach of any
provision of this Employment Agreement.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Without Cause.  The Company may terminate
the Employee’s employment under this Employment Agreement at any time without
Cause (as defined in paragraph (c) of this Section 4) by delivery of a Notice of
Termination specifying a date of termination at least thirty (30) days following
delivery of such notice.

 

(e)                                  Voluntary Termination.  By not less than
thirty (30) days prior written notice to the President, Employee may voluntarily
terminate Employee’s employment hereunder.

 

(f)                                    Notice of Termination.  Any termination
of the Employee’s employment by the Company during the Term pursuant to
paragraphs (b), (c) or (d) of this Section 4 shall be communicated by a Notice
of Termination from the Company to the Employee.  Any termination of the
Employee’s employment by the Employee during the Term pursuant to paragraph
(e) of this Section 4 shall be communicated by a Notice of Termination from
Employee to the Company.  For purposes of this Employment Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provision in this Employment Agreement relied upon and in the case
of any termination for Cause shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment.

 

(g)                                 Date of Termination.  The “Date of
Termination” shall, for purposes of this Employment Agreement, mean:  (i) if the
Employee’s employment is terminated by Employee’s death, the date of Employee’s
death; (ii) if the Employee’s employment is terminated on account of disability
pursuant to Section 4(b) above, thirty (30) days after Notice of Termination is
given (provided that the Employee shall not, during such 30-day period, have
returned to the performance of Employee’s duties on a full-time basis), (iii) if
the Employee’s employment is terminated by the Company for Cause pursuant to
Section 4(c) above, the date specified in the Notice of Termination, (iv) if the
Employee’s employment is terminated by the Company without Cause, pursuant to
Section 4(d) above, the date specified in the Notice of Termination, (v) if the
Employee’s employment is terminated voluntarily pursuant to Section 4(e) above,
the date specified in the Notice of Termination, and (vi) if the Employee’s
employment is terminated by reason of an election by either party not to extend
the Term, the last day of the then effective Term.

 

Provided that, for purposes of the timing of payments triggered by the Date of
Termination under Section 5, Date of Termination shall not be considered to have
occurred until the date the Employee and the Company reasonably anticipate that
(i) Employee will not perform any further services for the Company or any other
entity considered a single employer with the Company under Section 414(b) or
(c) of the Internal Revenue Code of 1986, as amended (“Code”) (but substituting
fifty percent (50%) for eighty percent (80%) in the application thereof) (the
“Employer Group”), or (ii) the level of bona fide services Employee will perform
for the Employer Group after that date will permanently decrease to less than
fifty percent (50%) of the average level of bona fide services performed over
the previous thirty-six (36) months (or if shorter over the duration of
service).   For this purpose, service performed as an employee or as an
independent contractor is counted, except that service as a member of the board
of directors of an Employer Group entity is not counted unless termination
benefits under this Employment Agreement are aggregated for purposes of
Section 409A of the Code with benefits under any other Employer Group plan or
agreement in which Employee also participates as a director.  Employee will not
be treated as having a termination of Employee’s employment while Employee is on
military leave, sick leave or other bona fide leave of absence if the leave does
not exceed six (6) months or, if longer, the period during which Employee has a
reemployment right under statute or contract.  If a bona fide leave of absence
extends beyond six (6) months, Employee’s employment will be considered to
terminate on the first day after the end of such six (6) month period, or on the
day after Employee’s statutory or contractual reemployment right lapses, if
later.  The Company will determine when Employee’s Date of Termination occurs
based on all relevant facts and circumstances, in accordance with Treasury
Regulation Section 1.409A-1(h).

 

5.                                       Compensation upon Termination or During
Disability.

 

(a)                                  Death.  If the Employee’s employment shall
be terminated by reason of Employee’s death during the Term, the Employee shall
continue to receive installments of Employee’s then current Base

 

5

--------------------------------------------------------------------------------


 

Salary until the date of Employee’s death, shall receive any earned but unpaid
Incentive Bonus for any calendar year ending prior to the date of Employee’s
death.

 

(b)                                 Disability.  During any period of disability
and prior to termination pursuant to Section 4(b) by reason of disability,
Employee shall be compensated as provided in this paragraph (b).  During any
waiting period prior to receiving short or long-term disability payments,
Employee shall be required to use available Paid Time Off (“PTO”).  After
available PTO is exhausted, Employee shall be required to use Emergency Leave
Reserve (“ELR”) time.  Once Employee has exhausted any available ELR, Employee
shall continue to be paid Employee’s then current Base Salary until short-term
disability payments to Employee commence under any plan or program then provided
and funded by the Company.  If the benefits payable under any such disability
plan or program do not provide 100% replacement of the Employee’s installments
of Base Salary during such period, Employee shall be paid at regular payroll
intervals the difference between the periodic installments of Employee’s then
current Base Salary that would have otherwise been payable and the disability
benefit paid from such disability plan or program.  Upon termination pursuant to
Section 4(b) hereof, the above provisions of this paragraph (b) shall no longer
apply and Employee shall be entitled to any earned but unpaid Incentive Bonus
for any calendar year ended prior to the date Employee’s period of disability
commenced.

 

(c)                                  Cause.  If the Employee’s employment shall
be terminated for Cause, the Employee shall continue to receive installments of
Employee’s then current Base Salary only through the Date of Termination and the
Employee shall not be entitled to receive any Incentive Bonus (other than any
earned but unpaid Incentive Bonus for any prior calendar year), and shall not be
eligible for any severance payment of any nature.

 

(d)                                 Without Cause.  If the Employee’s employment
is terminated without Cause, the Employee shall continue to receive installments
of Employee’s then current Base Salary until the Date of Termination and for
twelve (12) months thereafter and the Employee shall also be entitled to receive
any earned but unpaid Incentive Bonus for any calendar year ending prior to the
Date of Termination.

 

(e)                                  Expiration of Term.  If the Employee’s
employment shall be terminated by reason of expiration of the Term (irrespective
of which party elected not to extend the Term), the Employee shall continue to
receive installments of Employee’s then current Base Salary until the Date of
Termination and the Company shall pay the Employee any earned Incentive Bonus
for the last calendar year of the Term.

 

(f)                                    Voluntary Termination.  If the Employee’s
employment shall be terminated pursuant to Section 4(e) hereof, the Employee
shall continue to receive installments of Employee’s then current Base Salary
until the Date of Termination and the Employee shall not be entitled to receive
any then unpaid Incentive Bonus (other than any earned but unpaid Incentive
Bonus for any calendar year ending prior to the date Employee gives Notice of
Termination), and shall not be entitled to any severance payment of any nature.

 

(g)                                 No Further Obligations after Payment.  After
all payments, if any, have been made to the Employee pursuant to the applicable
provisions of paragraphs (a) through (f) of this Section 5, the Company shall
have no further obligations to the Employee under this Employment Agreement
other than the provision of any employee benefits required to be continued under
applicable law.

 

(h)                                 Payment of Incentive Bonus.  If Employee
will be paid an earned but unpaid Incentive Bonus for any calendar year ending
prior to Employee’s Date of Termination under the above provisions of this
Section 5, the Incentive Bonus for the prior calendar year will be paid at the
normal time as paid to employees whose employment has not terminated.

 

6.                                       Duties Upon Termination.  Upon the
termination of Employee’s employment hereunder for any reason whatsoever
(including but not limited to the failure of the parties hereto to agree to the
extension of this Employment Agreement pursuant to Section 1 hereof), Employee
shall promptly (a) comply with Employee’s obligation to deliver an executed exit
interview document as provided in accordance with Company policy, and (b)

 

6

--------------------------------------------------------------------------------


 

return to the Company any property of the Company or its subsidiaries then in
Employee’s possession or control, including without limitation, any Confidential
Information (as defined in Section 7(d)(iii) hereof) and whether or not
constituting Confidential Information, any technical data, performance
information and reports, sales or marketing plans, documents or other records,
and any manuals, drawings, tape recordings, computer programs, discs, and any
other physical representations of any other information relating to the Company,
its subsidiaries or affiliates or to the Business (as defined in
Section 7(d)(iv) hereof) of the Company.  Employee hereby acknowledges that any
and all of such documents, items, physical representations and information are
and shall remain at all times the exclusive property of the Company.

 

7.                                       Restrictive Covenants.

 

(a)                                  Acknowledgments.  Employee acknowledges
that (i) Employee’s services hereunder are of a special, unique and
extraordinary character and that Employee’s position with the Company places
Employee in a position of confidence and trust with the operations of the
Company, its subsidiaries and affiliates (collectively, the “Res-Care
Companies”) and allows Employee access to Confidential Information, (ii) the
Company has provided Employee with a unique opportunity as Chief Human Resources
Officer of the Company, (iii) the nature and periods of the restrictions imposed
by the covenants contained in this Section 7 are fair, reasonable and necessary
to protect and preserve for the Company the benefits of Employee’s employment
hereunder, (iv) the Res-Care Companies would sustain great and irreparable loss
and damage if Employee were to breach any of such covenants, (v) the Res-Care
Companies conduct and are aggressively pursuing the conduct of their business
actively in and throughout the entire Territory (as defined in paragraph
(d)(ii) of this Section 7), and (vi) the Territory is reasonably sized because
the current Business of the Res-Care Companies is conducted throughout such
geographical area, the Res-Care Companies are aggressively pursuing expansion
and new operations throughout such geographic area and the Res-Care Companies
require the entire Territory for profitable operations.

 

(b)                                 Confidentiality and Non-disparagement
Covenants. Having acknowledged the foregoing, Employee covenants that without
limitation as to time, (i) commencing on the Commencement Date, Employee will
not directly or indirectly disclose or use or otherwise exploit for Employee’s
own benefit, or the benefit of any other Person (as defined in paragraph
(d)(v) of this Section 7), except as may be necessary in the performance of
Employee’s duties hereunder, any Confidential Information, and (ii) commencing
on the Date of Termination, Employee will not disparage or comment negatively
about any of the Res-Care Companies, or their respective officers, directors,
employees, policies or practices, and Employee will not discourage anyone from
doing business with any of the Res-Care Companies and will not encourage anyone
to withdraw their employment with any of the Res-Care Companies.

 

(c)                                  Covenants.  Having acknowledged the
statements in Section 7(a) hereof, Employee covenants and agrees with the
Res-Care Companies that Employee will not, directly or indirectly, from the
Commencement Date until the Date of Termination, and for a period of twelve (12)
months thereafter, directly or indirectly (i) offer employment to, hire,
solicit, divert or appropriate to Employee or any other Person, any business or
services (similar in nature to the Business) of any Person who was an employee
or an agent of any of the Res-Care Companies at any time during the last twelve
(12) months of Employee’s employment hereunder; or (ii) own, manage, operate,
join, control, assist, participate in or be connected with, directly or
indirectly, as an officer, director, shareholder, partner, proprietor, employee,
agent, consultant, independent contractor or otherwise, any Person which is, at
the time, directly or indirectly, engaged in the Business of the Res-Care
Companies within the Territory.  The Employee further agrees that from the
Commencement Date until the Date of Termination, Employee will not undertake any
planning for or organization of any business activity that would be competitive
with the Business.  Notwithstanding the foregoing, Employee agrees that if this
Employment Agreement shall be terminated by reason of expiration of the Term
(irrespective of which party elected not to extend the Term), the covenants in
this paragraph (c) shall survive the expiration thereof until twelve (12) months
after the last day of employment of Employee by any Res-Care Company.

 

(d)                                 Definitions.  For purposes of this
Employment Agreement:

 

7

--------------------------------------------------------------------------------


 

(i)                                     For purposes of this Section 7,
“termination of Employee’s employment” shall include any termination pursuant to
paragraphs (b), (c), (d) and (e) of Section 4 hereof, the termination of such
Employee’s employment by reason of the failure of the parties hereto to agree to
the extension of this Agreement pursuant to Section 1 hereof or the voluntary
termination of Employee’s employment hereunder.

 

(ii)                                  The “Territory” shall mean the fifty (50)
states of the United States, the United States Virgin Islands, Puerto Rico, all
of the Provinces of Canada, all of the countries of the European Union,
Switzerland and Norway.

 

(iii)                               “Confidential Information” shall mean any
business information relating to the Res-Care Companies or to the Business
(whether or not constituting a trade secret), which has been or is treated by
any of the Res-Care Companies as proprietary and confidential and which is not
generally known or ascertainable through proper means.  Without limiting the
generality of the foregoing, so long as such information is not generally known
or ascertainable by proper means and is treated by the Res-Care Companies as
proprietary and confidential, Confidential Information shall include the
following information regarding any of the Res-Care Companies:

 

(1)                                any patent, patent application, copyright,
trademark, trade name, service mark, service name, “know-how” or trade secrets;

 

(2)                                 customer lists and information relating to
(i) any client of any of the Res-Care Companies or (ii) any client of the
operations of any other Person for which operations any of the Res-Care
Companies provides management services;

 

(3)                                  supplier lists, pricing policies,
consulting contracts and competitive bid information;

 

(4)                                 records, compliance and/or operational
methods and Company policies and procedures, including manuals and forms;

 

(5)                                  marketing data, plans and strategies;

 

(6)                                  business acquisition, development,
expansion or capital investment plan or activities;

 

(7)                                  software and any other confidential
technical programs;

 

(8)                                  personnel information, employee payroll and
benefits data;

 

(9)                                  accounts receivable and accounts payable;

 

(10)                           other financial information, including financial
statements, budgets, projections, earnings and any unpublished financial
information; and

 

(11)                            correspondence and communications with outside
parties.

 

(iv)                              The “Business” of the Res-Care Companies shall
mean the business of providing training or job placement services as provided in
the Company’s Workforce Services and Youth Services Segments, youth treatment or
services, home care or periodic services to the elderly, services to persons
with mental retardation and other developmental disabilities, including but not
limited to persons who have been dually diagnosed, services to persons with
acquired brain injuries, or providing management and/or consulting services to
third parties relating to any of the foregoing.

 

8

--------------------------------------------------------------------------------


 

(v)                                 The term “Person” shall mean an individual,
a partnership, an association, a corporation, a trust, an unincorporated
organization, or any other business entity or enterprise.

 

(e)                                  Injunctive Relief, Invalidity of any
Provision.  Employee acknowledges that Employee’s breach of any covenant
contained in this Section 7 will result in irreparable injury to the Res-Care
Companies and that the remedy at law of such parties for such a breach will be
inadequate.  Accordingly, Employee agrees and consents that each of the Res-Care
Companies in addition to all other remedies available to them at law and in
equity, shall be entitled to seek both preliminary and permanent injunctions to
prevent and/or halt a breach or threatened breach by Employee of any covenant
contained in this Section 7.  If any provision of this Section 7 is invalid in
part or in whole, it shall be deemed to have been amended, whether as to time,
area covered, or otherwise, as and to the extent required for its validity under
applicable law and, as so amended, shall be enforceable.  The parties further
agree to execute all documents necessary to evidence such amendment.

 

(f)                                    Advice to Future
Employers.                                       If Employee, in the future,
seeks or is offered employment by any other Person, Employee shall provide a
copy of this Section 7 to the prospective employer prior to accepting employment
with that prospective employer.

 

8.                                       Entire Agreement; Modification;
Waiver.  This Employment Agreement constitutes the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and understandings of the
parties.  No supplement, modification, or amendment of this Employment Agreement
shall be binding unless executed in writing by all parties hereto (other than as
provided in the next to last sentence of Section 7(e) hereof).  No waiver of any
of the provisions of this Employment Agreement will be deemed, or will
constitute, a waiver of any other provision, whether or not similar, nor will
any waiver constitute a continuing waiver.  No waiver will be binding unless
executed in writing by the party making the waiver.

 

9.                                       Successors and Assigns; Assignment. 
This Employment Agreement shall be binding on, and inure to the benefit of, the
parties hereto and their respective heirs, executors, legal representatives,
successors and assigns; provided, however, that this Employment Agreement is
intended to be personal to the Employee and the rights and obligations of the
Employee hereunder may not be assigned or transferred by Employee.

 

10.                                 Notices.  All notices, requests, demands and
other communications required or permitted to be given or made under this
Employment Agreement, or any other agreement executed in connection therewith,
shall be in writing and shall be deemed to have been given on the date of
delivery personally or upon deposit in the United States mail postage prepaid by
registered or certified mail, return receipt requested, to the appropriate party
or parties at the following addresses (or at such other address as shall
hereafter be designated by any party to the other parties by notice given in
accordance with this Section):

 

To the Company:

 

 

 

Res-Care, Inc.

 

9901 Linn Station Road

 

Louisville, Kentucky 40223

 

Attn:

Ralph G. Gronefeld, Jr.

 

 

President and Chief Executive Officer

 

 

 

To the Employee:

 

 

 

Roderick E. (Rick) Purdy

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

11.                                 Execution in Counterparts.  This Employment
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
document.

 

12.                                 Further Assurances.  The parties each hereby
agree to execute and deliver all of the agreements, documents and instruments
required to be executed and delivered by them in this Employment Agreement and
to execute and deliver such additional instruments and documents and to take
such additional actions as may reasonably be required from time to time in order
to effectuate the transactions contemplated by this Employment Agreement.

 

13.                                 Severability of Provisions.  The invalidity
or unenforceability of any particular provision of this Employment Agreement
shall not affect the other provisions hereof and this Employment Agreement shall
be construed in all respects as if such invalid or unenforceable provisions were
omitted.

 

14.                                 Governing Law; Jurisdiction; Venue.  This
Employment Agreement is executed and delivered in, and shall be governed by,
enforced and interpreted in accordance with the laws of, the Commonwealth of
Kentucky.  The parties hereto agree that the federal or state courts located in
Kentucky shall have the exclusive jurisdiction with regard to any litigation
relating to this Employment Agreement and that venue shall be proper only in
Jefferson County, Kentucky, the location of the principal office of the Company.

 

15.                                 Tense; Captions.  In construing this
Employment Agreement, whenever appropriate, the singular tense shall also be
deemed to mean the plural, and vice versa, and the captions contained in this
Employment Agreement shall be ignored.

 

16.                                 Survival.  The provisions of Sections 5, 6
and 7 hereof shall survive the termination, for any reason, of this Employment
Agreement, in accordance with their terms.

 

17.                                 Six Month Delay.  Notwithstanding anything
herein to the contrary, if the Employee is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) (or any successor thereto) on
Employee’s Date of Termination, any severance payment that is in excess of the
amount that qualifies as separation pay under Treasury Regulation
Section 1.409A-1(b)(9), or that does not qualify as separation pay, shall not
begin to be paid until six (6) months after Employee’s Date of Termination.  The
Company shall determine, consistent with any guidance issued under Section 409A
of the Code, the portion of severance payments that are required to be delayed,
if any.

 

18.                                 409A Compliance.  The Employee and the
Company agree and confirm that this Employment Agreement is intended by both
parties to provide for compensation that is exempt from Section 409A of the Code
as separation pay (up to the Section 409A limit), and to be compliant with
Section 409A of the Code with respect to additional severance compensation and
bonus compensation.  This Employment Agreement shall be interpreted, construed,
and administered in accordance with this agreed intent, provided that the
Company does not promise or warrant any tax treatment of compensation
hereunder.  Employee is responsible for obtaining advice regarding all questions
to federal, state, or local income, estate, payroll, or other tax consequences
arising from participation herein.  This Employment Agreement shall not be
amended or terminated in a manner that would accelerate or delay payment of
severance pay or bonus pay except as permitted under Treasury Regulations under
Section 409A of the Code.

 

 

[The remainder of this page is intentionally blank – signatures begin on next
page.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the dates set forth below.

 

 

RES-CARE, INC.

 

 

 

 

 

Date:

1/15/2012

 

By:

  /s/ Ralph G. Gronefeld, Jr.

 

 

 

 

Ralph G. Gronefeld, Jr.

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Date:

1/15/2012

 

  /s/ Roderick Purdy

 

 

 

Roderick D. (Rick) Purdy

 

11

--------------------------------------------------------------------------------